Case 20-12168-CSS   Doc 1084-1   Filed 06/03/21   Page 1 of 2




            Exhibit A
         Case
          Case20-12168-CSS
               20-12168-CSS Doc
                             Doc1084-1
                                 1069 Filed
                                       Filed05/20/21
                                             06/03/21 Page
                                                       Page12ofof12




                   IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE


In re:                                     )      Chapter 11
                                           )      Case No. 20-12168 (CSS)
TOWN SPORTS INTERNATIONAL,                 )
LLC, et al.,                               )
                                           )
                      Debtors.             )      Reference Docket No.: 1018
                                           )


                                      ORDER

         Upon consideration of the Motion of Town Sports International Holdings,

Inc. to Enforce Sale Order and Compel Turnover of Documents [D.I. 1018] filed on

April 6, 2021 (the “Motion”); the Court having reviewed the Motion and the

objections thereto; the Court having heard the statements of counsel regarding the

Motion at a hearing before the Court by Zoom on April 20, 2021 (the “Hearing”);

and the Court having found that (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C. §§ 157 and 1334, (ii) this is a core proceeding pursuant to 28

U.S.C. § 157(b)(2), (iii) notice of the Motion was sufficient under the circumstances;

and (iv) the Court has judicial power to enter a final order.

         IT IS HEREBY ORDERED THAT, for the reasons set forth on the record at the

Hearing, the Motion is Denied.

                                                  _______________________________
                                                  Christopher S. Sontchi, Chief Judge
                                                  United States Bankruptcy Court
Dated: May 20, 2021
